Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the features of the independent claims wherein a mask is formed by providing a first optically transparent coating on a substrate that covers a covered portion of the substrate and exposes exposed portions of the substrate, irradiating a first laser through both a material of the first coating and at least one opening of the first coating onto both the covered portion of the substrate and the exposed portions of the substrate for forming a scattering layer between the first coating and the covered portion of the substrate, wherein the scattering layer exposes the exposed portions of the substrate between portions of the scattering layer that are covered by the first coating and overlap the covered portion of the substrate, and removing the exposed portion of the substrate to form mask holes.
The closest prior art is Takeda, US 2014/0377903 A1, Bai, US 2017/0045781 A1, Das, US 5,221,422, Shin, US 2013/ 0314685 A1, Tung, US 2012/0052288 A1, McKillip, US 5,340,628, and Sutou, US 2013/0078423 A1.
Takeda teaches preparing a substrate, i.e. the metal plate having the resin layer 67, providing a first coating that covers a covered portion of the substrate and exposes exposed portions of the substrate, i.e. resist material 62 that is patterned to cover portions of the substrate and expose portions of the substrate, and removing exposed portions of the substrate to form a mask, i.e. etching the substrate in the exposed regions, where the etched regions will form holes in the mask (abstract, 0024, 0026, 0065, and Fig. 1). 
Bai provides the suggestion of using a transparent negative photoresist material as the resist layer because Takeda teaches using a patterned resist layer to pattern the metal layer and Bai indicates that a transparent negative photoresist is capable of being patterned so as to provide a resist pattern (abstract, 0016, 0024-0026, 0065, and Fig. 7a-b) such that it will be expected to provide the desired and predictable result of forming the resist pattern of Takeda.
Das suggests using laser etching to pattern the metal plate and to use a reflecting layer patterned by chemical etching to mask the metal plate during the process because they teach that laser etching removes material much faster than chemical etching where the reflective layer prevents the laser from etching the substrate (abstract, Col. 2, lines 62-68, Col. 3, lines 40-68, Col. 4, lines 1-20, Col. 4, lines 59-64, and Fig. 1A-C).
Shin suggests using aluminum as the metal for the mask because it is a known mask material and can be patterned using laser etching (abstract, 0008, 0024, 0033, 0083, 0088, and Fig. 1). 
Tung suggests providing a sputtered aluminum layer as a scattering layer because they teach it has high reflectivity due to the surface roughness that is provided by controlling diameters of sputtered metal particles such that it will provide a desirable reflective layer as suggested by Das (abstract, 0007, 0008, 0011, 0017, and 0040).
McKillip teaches that laser marking a substrate through a transparent coating traps the formed particles to prevent them from contaminating the air (abstract, Col. 1, lines 26-53, Col. 2, lines 10-19 and 30-49, and Fig. 2). Sutou teaches that particles can be formed on a metal surface using a laser beam where the process can be controlled to provide a desired particle size (abstract, 0012, 0015-0017, 0021, 0056, Fig. 1, and Fig. 5). Therefore, McKillip and Sutou provide the suggestion of irradiating the metal surface through the transparent resin to trap aluminum particles between the transparent resin and the metal plate so as to form the scattering layer without causing contamination due to airborne particles.
None of the prior art references suggest irradiating the laser through a transparent layer and opening in the transparent layer. McKillip specifically teaches that airborne particles must be captured in order to prevent contamination of the products, the containers, and the packaging equipment (Col. 1, lines 31-34), such that the laser is irradiating through the transparent film to prevent contamination. Therefore, from the teachings of McKillip, one having ordinary skill in the art would not be motivated to irradiate a laser through openings in the transparent resin because it would be expected to result in airborne particles contaminating the process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718